Title: From Alexander Hamilton to Sharp Delany, 24 September 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentSeptember 24th 1790.
Sir
I have received your letter of the 20th instant, enclosing one to you from Mr. William Bell of the same date. The Certificate mentioned in the latter was not found in your inclosure.
I am always disposed to exercise the discretion that may be vested in me by the laws for the reasonable benefit of the fair trader in cases and under circumstances that admit of relief from me. Considerable difficulty occurs in the present instance wherein I am called on to authorize an allowance without any precise fact to direct me.
If the salt were yet on board, or if the proportion of Foreign matter had been ascertained at the time of landing I should now have something to govern my opinion. But at this late day every thing rests on mere conjecture. This appears to me to create an indispensable impediment & the more so because the Legislature have been very particular in directing the mode to be pursued when allowance for damage, drawback or any abatement of duty is permitted. Could this difficulty be surmounted the case would still remain embarrassed by questions of this kind—whether the salt could be considered as damaged during the Voyage, which circumstance is requisite to obtaining an allowance or whether it may not be considered as salt of an inferior quality & if so whether the Legislature meant to discriminate in the duty on Salt more than in that on Sugar. Upon consideration of all the circumstances attending this case I am not satisfied that it is in my power to authorize an allowance to Mr. Bell.
I am Sir  with respect   Your Obedient Servant
Alexander Hamilton
Sharp Delany EsquireCollectorPhiladelphia.
